Exhibit 16.1 Sherb & Co., LLP Certified Public Accountants 805 Third Ave., New York, NY 10022 Voice: (212) 838-5100Fax: (212) 838-2676 October 23, 2012 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K dated October 22, 2012 of AnythingIT, Inc. and are in agreement with the statements contained first sentence with regards to the dismissal of Sherb & Co., LLP, the second and fourth sentence of the first paragraph, the second, third and fifth paragraphs therein in their entirety.We have no basis to agree or disagree with other statements of the Registrant contained therein. /s/ Sherb & Co., LLP Certified Public Accountants
